Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered into as of
the 10th day of July, 2006, by and between VitaCube Systems Holdings, Inc., a
Nevada corporation (the “Employer”), and Sanford D. Greenberg (the “Employee”).

EXPLANATORY STATEMENT

A.            Employer and Employee entered into a Restated Employment Agreement
dated March 2, 2005 (the “Employment Agreement”) whereby the Employer employed
the Employee.

B.            The Employee has agreed to reduce his Base Salary, as defined in
the Employment Agreement, for a period of one year from the date of this
Amendment from $150,000 to $75,000 upon the Employer granting options to the
Employee to purchase 150,000 shares of the Employer’s common stock at a price
per share as of the date of this Amendment.

C.            The Employer and Employee desire to amend and modify the
Employment Agreement as set forth below.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Employment Agreement is hereby amended and modified as
follows:

1.             Section numbered 2(a) under “Compensation” is hereby amended by
the addition of the following at the end of Section numbered 2(a):

                “Notwithstanding the foregoing, for a period of one year from
May 28, 2006 through May 27, 2007, the Employee’s Base Salary shall be $75,000
per year. For any month in the period June 2006 through May 2007 that the
Company’s operating net cash flow for any month is greater than $17,000
positive, a bonus of $6,250 will be paid for each such month during the first
pay period following that month.”

2.             Section numbered 2(b) under “Compensation” is hereby amended to
read as follows:

“Employee shall receive options (the “Options”) to purchase an aggregate of
150,000 shares of Employer’s common stock at the fair market value of per share
of common stock which is the closing price per share on the effective date of
this Amendment with such Options to vest over the 52 week period May 28, 2006
through May 27, 2007 but not to be part of the Employer’s 2003 Stock Incentive
Plan. Employee also shall receive such options to purchase Employer’s common
stock, as the Board shall determine from time to time. These options contain
customary piggyback registration rights.”

3.             Any and all other terms and conditions of the Employment
Agreement not amended or modified herein shall remain the same and in full force
and effect.

 

Employer:

 

Employee:

 

 

 

VitaCube Systems Holdings, Inc.

 

 

 

 

 

/s/ Earnest Mathis Jr.

 

/s/ Sanford D. Greenberg

Earnest Mathis, Jr., Chief Executive Officer

 

Sanford D. Greenberg

 


--------------------------------------------------------------------------------